Title: To James Madison from John R. Phillips, 13 September 1811 (Abstract)
From: Phillips, John R.
To: Madison, James


13 September 1811, Newport, Delaware. Admits to some embarrassment in approaching JM, but the village of Newport wishes this autumn to erect and finish by subscription “a neat but plain building as a house for public worship (with a burying ground attachd. to it).” The principles of the plan are that “it will be free to all but belonging to none under the Care of a Committee appointed Yearly from among the citizens of the Village & its neighbourhood.” The committee will form a constitution and raise the sum necessary to pay for the building. Asks JM whether, if they are short of funds, they might look to him to make up the deficiency.
